Name: Commission Regulation (EEC) No 2955/90 of 12 October 1990 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 10 . 90 Official Journal of the European Communities No L 282/21 COMMISSION REGULATION (EEC) No 2955/90 of 12 October 1990 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced for the application of Regulation (EEC) No 2412/73 (4), as amended by Regulation (EEC) No 3817/85 0, the reference period is to be the quarter preceding the month in which the amount is fixed ; Whereas the levies to be taken into consideration are therefore those applicable during July, August and September 1990 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1806/89 (2), and in particular Article 11 thereof, Having regard to Council Regulation (EEC) No 1250/77 of 1 7 May 1 977 on imports of rice from the Arab Repub ­ lic of Egypt (3), and in particular Article 1 thereof, Whereas Regulation (EEC) No 1250/77 provides that the levy calculated in accordance with Article 11 of Regula ­ tion (EEC) No 1418/76 is to be reduced by an amount to be fixed by the Commission each quarter ; whereas this amount must be equal to 25 % of the average of the levies applied during a reference period ; Whereas, pursuant to Commission Regulation (EEC) No 2942/73 of 30 October 1973 laying down detailed rules HAS ADOPTED THIS REGULATION : Article 1 The amount referred to in Article 1 of Regulation (EEC) No 1250/77 by which the levy on imports of rice origina ­ ting in and coming from the Arab Republic of Egypt is to be reduced shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 November 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25. 6 . 1976, p. 1 . (2) OJ No L 177, 24. 6. 1989, p. 1 . (4 OJ No L 146, 14. 6. 1977, p. 9 . (4) OJ No L 302, 31 . 10 . 1973 , p. 1 . O OJ No L 368, 31 . 12. 1985, p. 16. No L 282/22 Official Journal of the European Communities 13 . 10 . 90 ANNEX to the Commission Regulation of 12 October 1990 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced (ECU/tonne) CN code Amounts to be deducted 1006 10 21 79,99 1006 10 23 78,82 1006 10 25 78,82 1006 10 27 78,82 1006 10 92 79,99 1006 10 94 78,82 1006 10 96 78,82 1006 10 98 78,82 1006 20 11 99,98 1006 20 13 98,52 1006 20 15 98,52 1006 20 17 98,52 1006 20 92 99,98 1006 20 94 98,52 1006 20 96 98,52 1006 20 98 98,52 1006 30 21 127,56 1006 30 23 153,90 1006 30 25 153,90 1006 30 27 153,90 1006 30 42 127,56 1006 30 44 153,90 1006 30 46 153,90 1006 30 48 153,90 1006 30 61 135,85 1006 30 63 164,99 1006 30 65 164,99 1006 30 67 164,99 1006 30 92 135,85 1006 30 94 164,99 1006 30 96 164,99 1006 30 98 164,99 1006 40 00 48,22